 



* Represents information that has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
Exhibit 10.1
Development and Services Agreement
This Services Agreement (“Agreement”) dated as of June 30, 2005 (“Effective
Date”), between Health Grades, Inc.(“Health Grades”) having its principal place
of business at 500 Golden Ridge Road, Ste 100, Golden, Colorado 80401, and
Hewitt Associates LLC (“Hewitt”), having its principal place of business at 100
Half Day Road, Lincolnshire, Illinois, 60069. Hewitt and Health Grades are each
a “Party” and collectively the Parties to this Agreement.
The parties agree to the following:

1.   Definitions.

The following terms shall have the meanings ascribed to them below. Additional
terms may be defined in this Agreement.

         
 
  CHANGE OF CONTROL:   (A) the direct or indirect acquisition of either (i) the
majority of the voting stock of Health Grades or (ii) all or substantially all
of the assets of Health Grades, by another entity in a single transaction or
series of related transactions; or (B) the merger, consolidation or
reorganization of Health Grades with or into another entity.
 
       
 
  DIRECTORY SEARCH:   Functionality of the Sites that enables participants to
retrieve only basic provider information (name, address, phone number, network
status (by location, if applicable, as mutually agreed upon by Health Grades and
Hewitt), hospital affiliation, network specific provider ID, status of accepting
new patients (by location, if applicable, as mutually agreed upon by Health
Grades and Hewitt) and participation level (e.g., tiered network, high
performance network, etc.)) and no quality information (board certification,
disciplinary actions, Leapfrog ratings, etc.).
 
       
 
  EVALUATION PERIOD:   The period beginning on the Effective Date and ending on
December 31, 2005, during which Hewitt will evaluate Health Grades’ performance
of Pilot Services and Health Grades’ adequacy to provide Network Tag Services,
as set forth in more detail in Section 5.

 

Hewitt Associates   1    

 



--------------------------------------------------------------------------------



 



         
 
  HEALTH GRADES MATERIALS:   All data, information and materials (in whatever
form or media) and software that are owned by, or licensed by third parties to,
Health Grades, including the underlying code for the web site through which
Health Grades provides its Services, the data and content displayed thereon
(except with regard to data and content supplied by or on behalf of Hewitt), and
other Proprietary Rights of Health Grades, and that Health Grades supplies to or
makes accessible to Hewitt or a Hewitt Client in connection with the Services
contracted for or provided under this Agreement.
 
       
 
  HEWITT CLIENT:   Any entity to which Hewitt provides Provider Search Services,
whether or not Hewitt provides other services to such entity. This includes
clients for whom Hewitt may not provide Outsourcing services. Hewitt Clients are
not Parties to this Agreement.
 
       
 
  HEWITT MATERIALS:   All data, information and materials (in whatever form or
media) and software that are owned by, or licensed by third parties to, Hewitt,
including the web site through which Hewitt provides its services, the data and
other content displayed thereon, and Hewitt’s other Proprietary Rights, and that
Hewitt supplies to or makes accessible to Health Grades in connection with the
Services contracted for or provided under this Agreement.
 
       
 
  HEWITT CLIENT MATERIALS:   All data or information (in whatever form or media)
that is owned by, or licensed by third parties to, a Hewitt Client, including
its participants’ data, content and other Proprietary Rights and that Hewitt or
the Hewitt Client supplies to or makes accessible to Health Grades in connection
with the Services contracted for or provided under this Agreement.
 
       
 
  NETWORK TAGS:   Provider-specific data received from health plans (including *
).
 
       
 
  NETWORK TAG SERVICES:   The collection, processing, integration, deployment,
maintenance and updating of Network Tags on an ongoing basis in connection with
the Tool and the Sites.

 

*   Represents information that has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

Hewitt Associates   2    

 



--------------------------------------------------------------------------------



 



         
 
  PILOT CLIENT:   *
 
       
 
  PILOT SERVICES:   The Services to be performed by Health Grades on behalf of
the Pilot Client, as set forth in more detail in Section 3.
 
       
 
  PROPRIETARY RIGHTS:   All patent rights, copyright rights, trademark rights,
trade secret rights, rights of publicity, rights of privacy, moral rights or
other intellectual property or proprietary rights any where in the world.
 
       
 
  PROVIDER SEARCH SERVICES:   The Provider Search Services, which include the
Services, includes * , all as set forth in the Specification.
 
       
 
  QUALITY-
CENTRIC APPLICATION   Application incorporating the Tool and Sites as specified
in Schedule B to be used solely for Hewitt and Hewitt Clients and to be
integrated into the Sites in accordance with Hewitt’s requirements as set forth
in the Specification.
 
       
 
  QUALITY SEARCH:   Functionality of the Sites that enables participants to
retrieve providers ranked in order of Health Grades’ provider quality data as
well as proximity to the participant’s location.
 
       
 
  SEARCH LEVEL:   For a given Hewitt Client, the type of search (Directory
Search or Quality Search) to which such Hewitt Client’s participants will have
access through the Sites.
 
       
 
  SERVICES:   The services described in Schedule A, including but not limited to
Pilot Services and Network Tag Services.
 
       
 
  SITES:   The web sites (as identified in Schedule A) to be developed and
implemented by Health Grades for the Transition Application or the
Quality-Centric Application, as applicable, in accordance with Hewitt’s
requirements as set forth in the Specification and to be hosted by Health Grades
as a subcontractor to Hewitt.
 
       
 
  SPECIFICATION:   The detailed functional requirements and specifications for
the Tool and the Sites, as set forth in Schedule B.

 

*   Represents information that has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

Hewitt Associates   3    

 



--------------------------------------------------------------------------------



 



         
 
  TOOL:   The web-based health care provider search tool to be developed and
implemented by Health Grades and to be integrated into the Sites in accordance
with Hewitt’s requirements as set forth in the Specification.
 
       
 
  TRANSITION APPLICATION:   The Site * to be implemented by Health Grades in
accordance with Hewitt’s requirements as set forth in the Specification and to
be hosted by Health Grades as a subcontractor to Hewitt, as elected by Hewitt
Clients during the transition * to the Quality-Centric Application.
 
       
 
  TRANSITION PERIOD:   Period beginning on January 1, 2006 and ending on
December 31, 2006, during which the Parties anticipate the transfer of all
Hewitt Clients * to the Transition Application or the Quality-Centric
Application.
 
       
 
  LIST OF SCHEDULES:   Schedule A: Services
Schedule B: Specification
Schedule C: Service Levels
Schedule D: Fees
Schedule E: Health Grades Disaster Recovery Plan

2.   Term of Agreement.

This Agreement will begin on the Effective Date hereof and continue until
December 31, 2009 (the “Initial Term”), unless terminated earlier under the
provisions of Section 17. Notwithstanding the above, this Agreement shall
automatically renew for up to two consecutive one-year terms (each a “Renewal
Term”) unless either party provides written notice to the other party of their
intent not renew at least 90 days prior to the applicable renewal date.

3.   Services Provided — Summary.

  a.   Development of Search Tools and Sites. Health Grades shall develop, in
accordance with Hewitt’s requirements as set forth in Schedule B, the Tool and
the Sites, as described in Schedule A. As set forth in more detail in the
Specification, the Sites shall be configured to allow each Hewitt Client to
select whether its participants will have access to a Quality Search and/or a
Directory Search through the Quality-Centric application (or the Transition
Application)

 

*   Represents information that has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

Hewitt Associates   4    

 



--------------------------------------------------------------------------------



 



  b.   Site Hosting. Health Grades will host the Sites and provide access to the
Sites for Hewitt Clients and their participants. The Sites will initially be
made available to the Pilot Client, and upon Hewitt’s written determination that
the Pilot Services have been successful, the Sites will be made available to
other Hewitt Clients on a schedule to be determined jointly by Hewitt and Health
Grades. With respect to each Hewitt Client, Hewitt shall instruct Health Grades
as to which Search Level and application type (Transition Application or
Quality-Centric Application) such Hewitt Client requires, and Health Grades
shall configure the Sites so that Hewitt Clients have access to the appropriate
Sites to accommodate such Search Level and application type.     c.   Network
Tag Services . As set forth in the Specification, the Tool shall display, to
each Hewitt Client’s participants, information regarding whether or not the
providers retrieved by a search participate in the health plans that are
applicable to such Hewitt Client. Hewitt and Health Grades shall work together
during the Evaluation Period to collect Network Tags from health plans selected
by Hewitt. While performing the Pilot Services, Health Grades will be
responsible for integrating the Network Tags received from Hewitt’s current
provider into the Tool and the Sites as appropriate. Upon Hewitt’s written
determination that Health Grades is capable of adequately performing all the
Network Tag Services, Health Grades shall commence performance of all Network
Tag Services in connection with the Provider Search Services. Hewitt and Health
Grades will jointly determine the schedule for moving Hewitt Clients during the
Transition Period * to the Transition Application or the Quality-Centric
Application, as applicable, with respect to the Network Tags.     d.   Party
Responsibilities. The responsibilities of the Parties with regard to the
Services are set forth in greater detail in Schedule A and the Specification.
The Parties acknowledge and agree that the Services and the responsibilities set
forth in Schedule A may change from time to time at Hewitt’s request, subject to
Health Grades’ approval (not to be unreasonably withheld), based on Hewitt’s
evaluation of the Pilot Services, feedback from the Pilot Client or other Hewitt
Clients and input and feedback from Health Grades.

4.   Pilot Evaluation.

At the end of the Evaluation Period, Hewitt will review Health Grades’
performance of Pilot Services, and no later than December 31, 2005, will make a
determination in writing as to whether or not Health Grades was successful in
providing such Pilot Services. Hewitt’s assessment shall be based on the
criteria set forth in Schedule C. If Hewitt determines that the Pilot Services
were not successful or otherwise do not warrant continuation of this Agreement,
then Hewitt may terminate this Agreement as set forth in Section 17.

5.   Network Tag Evaluation.

 

*   Represents information that has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

Hewitt Associates   5    

 



--------------------------------------------------------------------------------



 



Concurrent with the Evaluation Period, Hewitt will evaluate the capacity of
Health Grades to perform all Network Tag Services on an ongoing basis, based on
the party responsibilities and the criteria set forth in Schedule C. If Hewitt
determines that Health Grades is not suitable to provide Network Tag Services on
an ongoing basis, then Hewitt may terminate this Agreement.

6.   Exclusivity.

Beginning on the Effective Date and continuing through August 31, 2007, or any
earlier termination of this Agreement (a) by Health Grades as a result of
Hewitt’s uncured material breach or (b) by Hewitt prior to December 31, 2005
without cause, Health Grades shall not: (i) develop, market, sell or license to
any third party a service or search tool that contains substantially the same
functionality as the Tool or the Site; or (ii) enter into an agreement with any
third party to develop or host a service or search tool that contains
substantially the same functionality as the Tool or the Site. Notwithstanding
the foregoing sentence, Health Grades shall at all times have the right to
provide to third parties the services and products that it provides to its
general customer base as of the Effective Date, including enhancements and
upgrades of such services and products developed after the Effective Date that
are not reasonable by-products of the Parties’ relationship under this
Agreement, so long as no Hewitt Materials (including but not limited to Hewitt’s
contributions to the Tool and the Site) or Hewitt or Hewitt Client Confidential
Information is incorporated into or used in connection with such services or
products.

7.   Independent Contractors.

This Agreement does not create a joint venture, partnership or agency between
the Parties, and the Parties acknowledge that no other facts or relations exist
that would create any such relationship. Neither Party is the agent of the other
Party, and each is an independent contractor while performing its duties
hereunder. Neither Party is granted any right or authority to assume or to
create any obligation or responsibility, express or implied, on behalf of or in
the name of the other Party or to bind the other Party in any manner whatsoever,
other than Hewitt’s ability to commit Health Grades to provide the Services,
including * , to Hewitt Clients pursuant to the terms of this Agreement.

8.   Representations and Warranties.

  a.   Performance of Services. Health Grades represents and warrants to Hewitt
that the Services will be performed in a professional manner and in such a
manner as to meet or exceed the service levels contained in Schedule C.     b.  
Adequate Resources. Health Grades represents and warrants to Hewitt that it
shall provide adequate staffing and have an adequate system infrastructure to
perform the Services under this Agreement.

 

*   Represents information that has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

Hewitt Associates   6    

 



--------------------------------------------------------------------------------



 



  c.   Intellectual Property. Each Party represents and warrants that its
contributions to the Tool and the Sites, and any other intellectual property
used or provided in connection with this Agreement or the Provider Search
Services, will not infringe on any copyright, patent, trademark, service mark or
any other third party intellectual property or other right.     d.   General.
Each Party represents and warrants to the other Party that: (i) such Party has
the full corporate right, power and authority to enter into this Agreement, to
grant any licenses granted hereunder and to perform the acts required of it
hereunder; (ii) the execution of this Agreement by such Party, and the
performance by such Party of its obligations and duties hereunder, do not and
will not violate any agreement to which such Party is a Party or by which it is
otherwise bound; and (iii) when executed and delivered by such Party, this
Agreement will constitute the legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms.

9.   Additional Responsibilities.

  a.   Authorized Representatives. Each Party shall designate an appropriate
person or persons (or designated alternates) as their respective Authorized
Representatives (“Authorized Representatives”). Each Party may supplement or
otherwise modify its Authorized Representatives from time to time by written
notice to the other Party. Each Party’s Authorized Representatives shall have
authority to issue, execute, grant or provide any approvals, requests, change
requests, change orders, notices or other communications required hereunder or
requested by the other Party hereto. The following is the initial list of
Authorized Representatives:

     
Hewitt:
  Health Grades:
 
   
*
  Kerry Hicks
 
   
*
  Dave Hicks
 
   
 
  Allen Dodge

At Hewitt’s request and within a reasonable timeframe Health Grades will replace
its Authorized Representative or any other member of its team assigned to
Hewitt. In the event this Agreement is terminated for any reason, Health Grades
will designate an Authorized Representative who will be the control person for
all issues related to the termination of this Agreement and any transition
services.

  b.   Periodic Meetings. The Parties’ Authorized Representatives will meet
quarterly at Hewitt’s facilities in Lincolnshire, Illinois, during the Term of
this Agreement and assess the Parties’ performance hereunder. Such meetings may
be scheduled more frequently at Hewitt’s

 

*   Represents information that has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

Hewitt Associates   7    

 



--------------------------------------------------------------------------------



 



      request subject to Health Grades approval, not to be unreasonably
withheld. Each party will bear its own costs with respect to such meetings.    
c.   Audit. Hewitt (acting on its behalf or on behalf of a Hewitt Client)shall
have the right during the Term of this Agreement with reasonable advance notice
to Health Grades and during normal business hours to review and audit Health
Grades relating to the performance by Health Grades of the Services for Hewitt.
Such review and audit may be conducted by counsel, internal staff or by
independent third parties. Any such review or audit shall be conducted in a
manner reasonably designed to protect the confidentiality of participant data
and of Confidential Information of Health Grades and to avoid interfering with
Health Grades business operations. As between Health Grades and Hewitt, any such
audit shall be at the sole cost of Hewitt, provided that: (i) if the audit
reveals that Health Grades has overcharged Hewitt by 5% or more during the
period audited (for example by failing to accurately calculate credits due to
service level failures, failing to calculate fees properly based on accurate
Headcount, etc.), then Health Grades shall reimburse Hewitt for (a) the amount
of the overcharge and (b) the costs of such audit; and (ii) if the audit reveals
any material defect in Health Grades’ performance or processes, then (a) Health
Grades shall promptly implement corrective measures to remedy such defects and
(b) Health Grades shall reimburse Hewitt for the costs of such audit. Health
Grades further acknowledges that governmental authorities may have the right to
review and audit records of Health Grades pursuant to applicable law. Hewitt
agrees that any third party conducting such audit shall be subject to the
confidentiality provisions of this Agreement.     d.   Notice of Non-Compliance
with Law. The Parties will use reasonable efforts to notify each other in
writing if either Party learns that the Services do not comply with any
applicable law, rule, regulation, or ordinance relating to the Services,
including but not limited to provisions of the Employee Retirement Income
Security Act of 1974, as amended from time to time (“ERISA”), the Internal
Revenue Code or the Health Insurance Portability and Accountability Act of 1996
as amended from time to time (“HIPAA”).     e.   Notice of Change in Law. To the
extent that any change in applicable laws, rules, regulations, or ordinances
requires a change to the Services or the terms of this Agreement, the Parties
will notify each other thereof if and to the extent either party becomes aware
of such matter. All reasonable and practicable systems and administrative
changes resulting from the enactment of legislation will be considered within
the scope of Services to be provided by Health Grades hereunder.     f.  
Compliance with Law. Health Grades will comply with the laws, ordinances,
regulations and codes (including identification and procurement of required
permits, certificates, approvals and inspections) which are applicable to its
performance of the Services, and if working on a Hewitt Client’s or Hewitt’s
premises will comply with the Hewitt Client’s/Hewitt’s work rules, safety and
security rules and regulations, which are applicable at the location where such
Services are performed to the extent Health Grades has been provided a copy of
such rules and regulations.

 

Hewitt Associates   8    

 



--------------------------------------------------------------------------------



 



  g.   Reports. Health Grades will provide Hewitt and Hewitt Clients with such
reports in the format and at the times as are required by Schedule A.     h.  
Insurance. During the Term of this Agreement, Health Grades will maintain in
force the following minimum insurance coverage and limits:

  1)   Workers’ Compensation and related insurance as prescribed by the law of
the state in which the services are to be performed;     2)   General liability
in the amount of $ * per occurrence and $ * in the aggregate; and     3)  
Professional liability in the amount of $ * in the aggregate.     4)  
Umbrella/Excess Liability insurance to follow-form the terms and conditions set
forth in item 2 above with a limit of liability not less than $ * each
occurrence and annual aggregate (increases general liability limits to $ * per
occurrence and $ * in the aggregate).

The policy shall include the following provisions:

  a)   Hewitt, including any of its subsidiaries and affiliates, and their
respective directors, officers, employees, and agents shall be included as
additional insured (except for professional liability).     b)   Insurance shall
be primary and non-contributory to any insurance maintained by Hewitt, which
shall apply explicitly on an excess basis.     c)   Health Grades and its
insurance companies waive their rights to subrogation against the above named
additional insureds.

Health Grades or its insurers shall provide Hewitt thirty (30) days’ prior
written notice of any cancellation or material change in the foregoing
insurance.
Insurance companies affording coverage hereunder must have a A- or better
rating, as rated in the A.M. Best Key Rating Guide for Property and Casualty
Insurance Companies.

  i.   Cooperation. Health Grades will use commercially reasonable efforts to
cooperate with Hewitt in Hewitt’s performance of Hewitt’s obligations under its
contracts with Hewitt Clients, to the extent those obligations involve the
Services, including but not limited to complying with pass-through obligations
that Hewitt Client’s require Hewitt to impose on subcontractors and vendors.    
j.   Use of Subcontractors. Health Grades shall not employ the services of any
subcontractor to perform all or a portion of the Services without the express
written consent of Hewitt

 

*   Represents information that has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

Hewitt Associates   9    

 



--------------------------------------------------------------------------------



 



      (which consent may be withheld at Hewitt’s sole discretion); provided that
Health Grades may engage individual independent contractors to perform specified
tasks within the Services, such as coding, project management, etc. Any approved
subcontractor or permitted independent contractor must be bound by terms and
conditions consistent with those contained in this Agreement. Upon Hewitt’s
request, with respect to any individual performing the Services that is
identified by Hewitt, Health Grades shall have a background check performed and
will confirm for Hewitt that there were no adverse results to any background
checks performed by or on behalf of Health Grades (but Health Grades will not
provide a copy of any such checks to Hewitt).     k.   Material Change to Health
Grades Business. Health Grades shall give reasonable notice to Hewitt of any
material change in its business which would be relevant to Hewitt, including a
Change of Control, a change in its relationship with any approved subcontractor,
or other change which may materially affect the Services. In the event of a
Change of Control, (i) Health Grades shall give Hewitt not less than ninety
(90) days’ prior written notice, subject to regulatory and confidentiality
obligations, of such Change of Control; (ii) Hewitt shall have the right to
terminate this Agreement in its reasonable discretion within ninety (90) days
following such Change of Control; and (iii) if Hewitt elects to terminate this
Agreement in its entirety, then Health Grades will provide Transition Services
at no cost to Hewitt.     l.   Upgrades and Enhancements. Health Grades will
supply reasonable functionality enhancements, including but not limited to
enhancements suggested by Hewitt subject to Health Grades’ consent (not to be
unreasonably withheld), and annual ratings updates free of charge.

10.   Confidentiality.

  a.   Each Party will use its reasonable efforts to cause its respective
agents, employees and representatives to minimize distribution and duplication,
and prevent unauthorized disclosure, of the Confidential Information of the
other Party or a Hewitt Client. Each Party agrees that only the agents,
employees and representatives who have a need to know the Confidential
Information of the other Party will receive such Confidential Information.
Neither Party will disclose the other Party’s (and in the case of Health Grades,
a Hewitt Client’s) Confidential Information to a third party without the prior
written consent of the other party (except Hewitt may disclose Confidential
Information of Health Grades that relates to a Hewitt Client to such Hewitt
Client and may also disclose Confidential Information of Health Grades to a
Hewitt subcontractor as reasonably required for Hewitt or such subcontractor to
provide services to such Hewitt Client), which consent may be conditioned upon
the execution of a confidentiality agreement reasonably acceptable to the owner
of the Confidential Information.     b.   For the purposes of this Agreement,
“Confidential Information” includes (i) for both Parties, the terms of this
Agreement (including the Schedules), (ii) for Hewitt, all Hewitt Client
Materials and Hewitt Materials, (iii) for Health Grades, all Health Grades
Materials, (iv) for each Party, oral and written information designated by such
Party as confidential

 

Hewitt Associates   10    

 



--------------------------------------------------------------------------------



 



      prior to the other Party obtaining access thereto, and (v) for both
Parties, oral and written information which should reasonably be deemed
confidential by the recipient whether or not such material is designated as
confidential. As between the Parties, each Party’s respective Confidential
Information will remain its sole and exclusive property and the Parties agree
that a Hewitt Client’s Confidential Information shall remain the Hewitt Client’s
sole and exclusive property.     c.   The confidentiality restrictions set forth
in Section 10.a above shall not apply to information if and to the extent:
(i) such information is or becomes generally available or known to the public
through no fault of the receiving Party; (ii) such information was already known
by or available to the receiving Party prior to the disclosure by the other
party; (iii) such information is subsequently disclosed to the receiving Party
by a third party (other than the corresponding Hewitt Client) who is not under
any obligation of confidentiality to the Party who disclosed the information;
(iv) the information is required to be disclosed as part of a judicial process,
government investigation, legal proceeding or other similar process; (v) the
information is required by applicable law or regulation to be disclosed; or
(vi) the information has already been or is hereafter independently acquired or
developed by the receiving Party without violating any confidentiality agreement
with or other obligation to the Party who disclosed the information.     d.   If
a Party is required to disclose the Confidential Information of the other Party
(including in the case of Health Grades, a Hewitt Client’s Confidential
Information) as part of a judicial process, government investigation, legal
proceeding or other similar process, such Party will give prior written notice
of such requirement to the other Party. Reasonable efforts will be made to
provide this notice in sufficient time to allow the other Party to seek an
appropriate confidentiality agreement, protective order or modification of any
disclosure and the Party required to make such disclosure will cooperate in such
efforts.     e.   Each Party acknowledges that any breach of any provision of
this Section 8 by either Party, or its personnel or subcontractors, will cause
immediate and irreparable injury to the other Party, and in the event of such
breach, the injured Party shall be entitled to injunctive relief, without bond
or other security, and to any and all other remedies available at law or in
equity.     f.   For purposes of this Agreement, Health Grades will address and
resolve with Hewitt issues relating to the Services provided to or for the
benefit of a Hewitt Client and each Hewitt Client’s Confidential Information.

11.   Data Security.

  a.   Health Grades will maintain an effective information security program (a
“Security Program”) to protect Hewitt Client Materials, which Security Program
will (i) include appropriate administrative, technical and physical safeguards,
(ii) ensure the security, availability and confidentiality of Hewitt Client
Materials, (iii) protect against any threats or hazards to the integrity,
security or confidentiality of such Hewitt Client Materials, and (iv) protect
against unauthorized access to or use of Hewitt Client Materials that could

 

Hewitt Associates   11    

 



--------------------------------------------------------------------------------



 



      result in harm or inconvenience to Hewitt or its clients. Health Grades
will not make any material changes to the Security Program without notifying
Hewitt at least 90 days in advance (unless such material change has been
mutually agreed by the Parties) and will not implement any changes that could
reasonably be expected to have a material adverse impact on the Provider Search
Services and/or level of protection provided to Hewitt or Hewitt Clients without
Hewitt’s prior written consent.     b.   Hewitt may request that Health Grades
contract with a third party reasonably satisfactory to Hewitt to perform an
industry standard vulnerability test on the Sites (a “Penetration Test”) and/or
an application vulnerability test of the Tool (an “Application Audit”). Health
Grades will pay for all costs of such tests and will share the results of such
tests with Hewitt. Hewitt may, at its option and expense, conduct additional
testing. Health Grades will make prompt and reasonable corrections and
improvements to the Sites or the Tool, as applicable, in response to any defects
identified that could reasonably be expected to have a material adverse impact
on the Provider Search Services and/or level of protection provided to Hewitt.
Hewitt may request one Penetration Test and one Application Audit per 12-month
period, provided that if any such test reveals material vulnerabilities, Hewitt
may request a follow-up test to ensure that the vulnerabilities revealed have
been remedied.     c.   Health Grades shall provide to Hewitt on a regular basis
the results of its SAS 70 or such other similar audits as the parties may agree,
and will promptly take action to remediate issues uncovered.     d.   Health
Grades will indemnify and hold Hewitt harmless from and against any and all
liability, cost, loss, damage or expense Hewitt may suffer as a result of any
failure by Health Grades to comply with the provisions of this Section 11 or any
unauthorized access or use of Hewitt Client Materials resulting from a failure
of the Security Program.

12.   HIPAA.

In order to protect the privacy of individually identifiable health information
of Hewitt Client participants who receive Provider Search Services, Hewitt and
Health Grades will execute the HIPAA Addendum and the Data Privacy Addendum
attached hereto as Attachment 1 and Attachment 2, respectively.

13.   Business Continuity.

  a.   Health Grades will maintain an effective business continuity program (a
“BC Program”) to protect against business interruptions, loss of data or other
problems resulting from unforeseen events, and shall provide a copy of such BC
Program to Hewitt. Health Grades will not implement any changes in the BC
Program that could reasonably be expected to have a material adverse impact on
the services and/or level of protection provided to Hewitt without Hewitt’s
prior written consent and will provide Hewitt with notice of material changes to
the BC Program.

 

Hewitt Associates   12    

 



--------------------------------------------------------------------------------



 



  b.   Health Grades will conduct an annual internal business continuity test,
share the results of such testing with Hewitt and make prompt and reasonable
corrections and improvements to its BC Program in response to any defects
identified that could reasonably be expected to have a material adverse impact
on the Services being provided by Health Grades under this Agreement.

14.   Ownership of Materials/ Proprietary Rights.

  a.   Health Grades Materials. Health Grades Materials will remain the property
of Health Grades. Health Grades represents that the uses of the Health Grades
Materials, the Services and the access to any Health Grades web sites and data
displayed thereon contemplated in this Agreement will not infringe the
Proprietary Rights of any third party and that Health Grades has obtained all
required consents of any such third party. Health Grades will have and retain
all right, title and interest, including ownership of any Proprietary Rights in
and to all tools, methodologies or other intellectual property that is supplied
by Health Grades in the performance of the Services, including any enhancements,
improvements or other derivative works thereof developed in the course of Health
Grades’ performance under this Agreement. Subject to Sections 6 and10, Health
Grades retains the right to use its knowledge, experience, and know-how in any
manner, including processes, ideas, concepts and techniques developed in the
course of performing the Services hereunder, in the course of providing services
to other clients; provided that, under no circumstances shall Health Grades use
for or disclose to third parties any Hewitt Materials or Hewitt-owned
Proprietary Rights that Health Grades may learn under this Agreement without
Hewitt’s prior express written permission.     b.   Hewitt Materials. All Hewitt
Materials will remain the property of Hewitt. Hewitt and Hewitt Clients will
have and retain all right, title and interest, including ownership of any
Proprietary Rights in and to all tools, methodologies or other intellectual
property (including participant information) that is supplied by Hewitt or
Hewitt’s Clients in connection with Health Grades’ performance of the Services,
including any enhancements, improvements or other derivative works thereof
developed in the course of Hewitt’s or Hewitt’s Clients’ performance under this
Agreement. Subject to Section 10, Hewitt retains the right to use its knowledge,
experience, and know-how in any manner, including processes, ideas, concepts and
techniques developed in the course of this Agreement, in the course of providing
services to its clients, provided that, except in connection with the license
granted in Section 14(e) below, under no circumstances shall Hewitt use for or
disclose to third parties any Health Grades Materials or Health Grades-owned
Proprietary Rights that Hewitt may learn under this Agreement without Health
Grades’ prior express written permission.     c.   Hewitt Client Materials. All
Hewitt Client Materials will remain the property of the Hewitt Client.     d.  
Health Grades Marketing Materials. Health Grades will provide Hewitt, and at no
charge, with reasonable quantities of Health Grades product/services literature
and company/product presentation materials (which constitute a portion of Health
Grades

 

Hewitt Associates   13    

 



--------------------------------------------------------------------------------



 



      Materials) to assist Hewitt sales and marketing personnel in offerings of
the Provider Search Services.     e.   License of Health Grades Materials.
Health Grades hereby grants to Hewitt a royalty-free, non-exclusive,
non-sublicensable, non-transferable license during the term of this Agreement to
use and publicly display, and to reproduce only to the extent necessary to use
and publicly display, the Health Grades Materials solely for the purposes set
forth in this Agreement, including but not limited to marketing and
demonstrating the Transition Application and the Quality-Centric Application to
Hewitt Clients and prospective clients.     f.   License of Hewitt Materials.
Hewitt hereby grants to Health Grades a royalty-free, non-exclusive,
non-sublicensable, non-transferable license during the term of this Agreement to
use and publicly display, and to reproduce only to the extent necessary to use
and publicly display, the Hewitt Materials solely in connection with Health
Grades’ performance of Services for Hewitt and Hewitt Clients under this
Agreement.     g.   Commercialization of Tool and Sites. Without limiting the
generality of Sections 14(a) and 14(b) above, each Party shall be the sole owner
of its respective contributions to the Tool, the Sites and the Transition
Application, including but not limited to such Party’s contribution of:
software; HTML, XML or other code embedded in the foregoing; know-how and
methodologies; and web site design and page layouts. Upon Health Grades’ request
and upon the Parties’ agreement as to royalties and other appropriate terms, and
subject to the exclusivity provisions of Section 6 above, Hewitt will grant to
Health Grades a non-exclusive license to reuse Hewitt’s contributions to the
Tool and the Sites to create functionally similar web sites for third parties.  
  h.   Commercialization of Network Tags. If Health Grades is performing the
Network Tag Services, then in the event that Health Grades resells, distributes,
licenses, or otherwise makes Network Tags available in any form or medium to
third parties, then Health Grades shall pay Hewitt an amount equal to * of all
revenues received by Health Grades for such Network Tags. Within ten (10) days
after the end of each calendar quarter, Health Grades shall submit a report to
Hewitt detailing the total amount of such revenues for such quarter, along with
payment of Hewitt’s calculated share of such revenues. If Health Grades is not
performing the Network Tag Services, then Health Grades may not resell,
distribute, license or otherwise make available the Network Tags to any third
party without Hewitt’s prior written consent. This Section 14(h) shall survive
for a period of * following any termination of this Agreement other than a
termination by Health Grades due to Hewitt’s uncured material breach, subject to
Hewitt’s continued performance of such Network Tag related responsibilities as
the parties may mutually agree.     i.   Health Grades Links. Health Grades
shall not provide hypertext links from the Health Grades web site to any Hewitt
web site without the prior written consent of Hewitt.

 

*   Represents information that has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

Hewitt Associates   14    

 



--------------------------------------------------------------------------------



 



  j.   General. Except as expressly provided herein, no other right or license
is granted under this Agreement. All Proprietary Rights not expressly granted
hereunder by a Party are expressly reserved to such Party and its licensors and
information and content providers.

15.   Fees.

  a.   Fees. In consideration for the Services provided by this Agreement,
Hewitt agrees to pay Health Grades the fees specified in Schedule D.     b.  
Payment of Fees. The following process shall govern Health Grades’ submission of
invoices and Hewitt’s payment of fees under this Agreement.

  1.   Beginning February 20, 2006, no later than the 20th day of each calendar
month during the term of this Agreement, Hewitt shall report to Health Grades
the aggregate total headcount for all Hewitt Clients with access to the Sites as
of the last day of the preceding month (“Total Headcount”), and the headcount
for that subset of Hewitt Clients who have elected to use only the Directory
Search functionality of the Sites (the “Directory Headcount”); provided a Hewitt
Client’s headcount will not be counted until the calendar month following the
month in which such Hewitt Client transitions to or is otherwise given access to
the Sites . By way of illustration, if Client X is given access to the Sites on
July 15, then Client X’s headcount shall not be included in the August 20 report
of Total Headcount as of July 31, but shall be included in the September 20
report of Total Headcount as of August 31.     2.   When reporting Total
Headcount, Hewitt shall distinguish between those Hewitt Clients included in the
Total Headcount that do not use the Quality Search features of the Sites, and
those Hewitt Clients that do use the Quality Search features.     3.   Upon
receipt of the Total Headcount for a given month, Health Grades shall issue an
invoice to Hewitt in an amount equal to the appropriate fee calculated in
accordance with Schedule D.     4.   Payment shall be due within thirty(30) days
after Hewitt’s receipt of a correct invoice.

  c.   Most Favored Customer. Health Grades’ fees to Hewitt for the Services
shall be competitive with, or more customer-favorable than, Health Grades’
charges for similar services to Health Grades’ most favored customers (i.e.,
those customers to whom Health Grades charges its lowest prices). If Health
Grades offers to any such customer similar services at a price materially lower
or a discount materially greater than the applicable fees charged to Hewitt
hereunder, then such fees shall simultaneously be lowered by Health Grades to
the extent necessary to match such lower price or greater discount (or, to the
extent such fees have already been paid, Health Grades shall promptly refund to
Hewitt the difference between the fees already paid and the lower price for the
time period during which such lower price has been in effect). Health Grades
shall notify Hewitt of the occurrence of such a lower price or greater discount
as described in this Section 15(c)

 

Hewitt Associates   15    

 



--------------------------------------------------------------------------------



 



      within thirty (30) days after Health Grades offers or provides such lower
price or greater discount to another such customer.     d.   Network Tag Costs.
In the event that one or more health plans proposes a fee for access to,
provision of or use of Network Tags, then Hewitt acting on behalf of and in
conjunction with its Clients will aggressively seek a waiver of such fees. In
the event that Hewitt is unsuccessful in obtaining such a waiver, then the
Parties shall meet and confer in good faith to agree on a suitable approach to
such fee-bearing Network Tags (e.g., removing the affected health plan(s) from
the Provider Directory Services, paying the fee and allocation of the expense
between Health Grades and Hewitt, etc.). If the Parties cannot agree on an
appropriate split of the fees, then such fees will be split evenly (50% by each
Party).

16.   Benchmarking.

  a.   From time to time during the Initial Term or any Renewal Term, Hewitt
may, subject to this Section 16, engage the services of an independent third
party (a “Benchmarker”) to compare the quality and cost of the Services against
the quality and cost of service providers performing services similar to the
Services to ensure that Hewitt is obtaining pricing and levels of service that
are competitive with market rates, prices and service levels, given the nature,
volume and type of Services provided by Health Grades hereunder
(“Benchmarking”).     b.   Any Benchmarker engaged by Customer shall agree in
writing to be bound by the confidentiality and security provisions specified in
this Agreement. Health Grades shall cooperate fully with Hewitt and the
Benchmarker and will provide reasonable access to the Benchmarker during such
effort. The Benchmarking shall be conducted so as not to unreasonably disrupt
Health Grades’ operations under this Agreement.     c.   If the Benchmarker
finds * , the Benchmarker shall submit a written report setting forth such
findings and conclusions. The parties shall then meet and negotiate in good
faith as to reductions in the fees to eliminate any unfavorable variance. If the
parties are unable to agree upon such reductions, Hewitt may, at its option and
notwithstanding other provisions contained in this Agreement to the contrary,
terminate the Services in whole or in part, without payment of any termination
fee. If the Services are terminated in part, Health Grades’ fees shall be
equitably adjusted to reflect the Services no longer performed by Health Grades.
    d.   Hewitt shall provide Health Grades with a copy of the Benchmarker’s
reports, including any preliminary reports, and Health Grades shall have a
reasonable opportunity to review such reports and contest the Benchmarker’s
findings. If the parties are unable to agree upon the validity of such findings,
the matter shall be resolved pursuant to the dispute resolution procedures set
forth in Section 21. Reductions in Health Grades’ fees shall be

 

*   Represents information that has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

Hewitt Associates   16    

 



--------------------------------------------------------------------------------



 



      implemented effective as of the date the Benchmarker’s report was first
provided to Health Grades.

17.   Termination.

  a.   Termination. This Agreement will become effective on the Effective Date
and unless and until terminated as hereinafter provided, will terminate at the
conclusion of the Initial Term and all Renewal Terms as set forth in Section 2.
    b.   Termination by Hewitt. Hewitt may unilaterally terminate this
Agreement: (i) upon notice sent to Health Grades if the Schedules are not agreed
and completed by August 15, 2005, provided such notice is given within thirty
(30) days after August 15, 2005; (ii) upon notice sent to Health Grades no later
than December 31, 2005 of its determination after the Evaluation Period not to
continue this Agreement as set forth in Section 4 as a result of its review of
Health Grades’ performance of the Pilot Services or the Network Tag Services;
(iii) upon thirty (30) days prior written notice to Health Grades at any time in
the event that Health Grades materially breaches this Agreement if such breach
is not cured (or, if the breach is not capable of being cured, discontinued with
appropriate changes to ensure that it is not repeated) within such thirty
(30) day period, or as otherwise set forth in Schedule C; (iv) upon notice to
Health Grades in the event of a Change of Control, as set forth in Section 9(k)
above; or (v) after December 31, 2009, for convenience, upon sixty (60) days’
prior written notice and subject to payment to Health Grades of a termination
fee in the amount of $200,000 pro-rated monthly over calendar year 2010 (e.g.,
if such termination is effective June 30, 2010, then Hewitt shall pay Health
Grades a termination fee of $100,000 in addition to the applicable per member
per month fees as set forth in Schedule D incurred through the effective date of
such termination as set forth in Section 17(e)(2) below).     c.   Termination
by Health Grades. Health Grades may unilaterally terminate this Agreement upon
thirty (30) days prior written notice to Hewitt at any time in the event that
Hewitt materially breaches this Agreement if such breach is not cured (or, if
the breach is not capable of being cured, discontinued with appropriate changes
to ensure that it is not repeated) within such (30) day period,     d.  
Termination by Either Party. Either Party may terminate this Agreement
immediately following written notice to the other Party if the other Party
(i) ceases to do business in the normal course, (ii) becomes or is declared
insolvent or bankrupt, (iii) is the subject of any proceeding related to its
liquidation or insolvency (whether voluntary or involuntary) which is not
dismissed within sixty (60) calendar days or (iv) makes an assignment for the
benefit of creditors.     e.   Rights Upon Termination. Upon termination of this
Agreement:

  1)   Health Grades will have no further responsibility to provide the
Services, other than as required pursuant to Section 15(e) below and those terms
of this Agreement which survive such termination; and

 

Hewitt Associates   17    

 



--------------------------------------------------------------------------------



 



  2)   Hewitt will remain responsible for the payment of all fees and expenses
payable under this Agreement prior to such termination, less any amounts Health
Grades owes Hewitt pursuant to the terms of this Agreement.

  f.   Transition Services. Upon termination, all Hewitt Client Materials and
all Hewitt Materials, including Confidential Information, together with any
copies thereof will be returned to Hewitt. A copy of all data provided by Hewitt
and pertaining to Hewitt (as it pertains to the Agreement) and each Hewitt
Client’s employees and plan participants maintained on Health Grades’ computers
will be returned to Hewitt in a format specified by Hewitt at no additional
charge upon termination of this Agreement. In the event this Agreement is
terminated and it is desired by either Party or Hewitt, acting on behalf of a
Hewitt Client, to provide for an orderly transition, the Parties will use
reasonable efforts to cooperate with each other and such Hewitt Client to
formulate and execute a transition plan as soon as termination or expiration of
this Agreement is certain. At the request of Hewitt or Hewitt, acting on behalf
of a Hewitt Client, Health Grades will provide transition services subject to
the Parties agreeing on the scope of such transition services and the other
terms under which they will be provided, including compensation payable for such
transition services.

18.   Liability and Indemnity.

  a.   Correction of Errors. Notwithstanding any limitation of liability
contained in this Agreement to the contrary, Health Grades will furnish services
at no charge to identify and correct any error or omission in its performance of
the Services or its other obligations under this Agreement.     b.   Accuracy
and Quality of Data. To the extent that Health Grades’ provision of Services
requires submission of data from a Hewitt Client, other Client related sources
or health plans, Health Grades is not liable under any circumstances, for the
accuracy or quality of the data submitted to Health Grades, except to the extent
an error or omission by Health Grades caused such inaccuracy or quality problem.
    c.   Limitation of Liability. Except with regard to indemnification
obligations set forth in this Agreement, in no event will Health Grades or
Hewitt be liable to each other for any, indirect, incidental, consequential,
special or exemplary damages arising from the use of the Services, including
without limitation, interruption or loss of business, loss of data, loss of
profits or loss of income. In addition, in no event shall the total liability
for any damages of Health Grades or Hewitt, individually or in the aggregate,
exceed $7,000,000 during any calendar year during the term of this Agreement,
whether such claims are brought in contract or tort and including claims that
are brought against the Parties or their respective officers, directors and
agents.     d.   Exclusions to Limitations of Liability. The limitations on the
liability and indemnification obligations of the Parties contained in this
Agreement shall not apply to damages, expenses, costs and other losses arising
from (1) gross negligence or willful, fraudulent or criminal misconduct by
either Party, (2) breach of the confidentiality provisions of this

 

Hewitt Associates   18    

 



--------------------------------------------------------------------------------



 



      Agreement by either Party, including, to the extent applicable, violations
of HIPAA, (3) bodily injury and property damage claims caused by either Party or
(4) intellectual property infringement claims resulting from Health Grades’
provision of the Services to the extent they involve the application of Health
Grades Materials or the unauthorized use of Hewitt Materials or Hewitt Client
Materials by Health Grades.     e.   Indemnification. Each Party will defend,
indemnify and hold harmless the other Party and the agents, partners,
principals, shareholders, officers, directors, and employees of the other Party
from any and all claims, demands, liabilities, costs or expenses, including
reasonable outside and in-house attorneys’ fees (“Liabilities”), resulting from
any acts or omissions of the indemnifying Party, including infringement and/or
misappropriation of intellectual property rights. Without limiting the
generality of the foregoing, Health Grades shall indemnify, defend and hold
harmless Hewitt and its agents, partners, principals, shareholders, officers,
directors and employees from: (i) all Liabilities arising out of the use of any
data collected, processed, stored or displayed to Hewitt Client participants,
including without limitation provider quality data and Network Tags (except to
the extent such Network Tags are provided to Health Grades by Hewitt); and
(ii) any costs (including but not limited to internal costs) Hewitt may incur in
connection with errors or inaccuracies in the provider quality data or Network
Tags (except, if Hewitt or any third party provides the Network Tags, to the
extent such errors are caused by Hewitt or such third party).         Each Party
agrees to (i) promptly notify the other Party in writing of any indemnifiable
claim and give the other Party the opportunity to defend or negotiate a
settlement of any such claim at such other Party’s expense and (ii) cooperate
fully with the other Party, at that other Party’s expense, in defending or
settling such claim.     f.   Acknowledgement. HEWITT AND HEALTH GRADES EACH
ACKNOWLEDGES THAT THE PROVISIONS OF THIS AGREEMENT WERE NEGOTIATED TO REFLECT AN
INFORMED, VOLUNTARY ALLOCATION BETWEEN THEM OF ALL RISKS (BOTH KNOWN AND
UNKNOWN) ASSOCIATED WITH THE TRANSACTIONS CONTEMPLATED HEREUNDER.

19.   Non-Solicitation.

Health Grades may not use information obtained as a result of its relationship
with Hewitt or a Hewitt Client for any purpose other than that specified in this
Agreement. Nor may Health Grades solicit in any way, without the prior written
consent of an authorized representative of Hewitt, any employees, retirees,
former employees, agents or other affiliated individuals of a Hewitt Client to
purchase any Health Grades product or service during the term of this Agreement
and for one (1) year following termination or expiration of this Agreement where
the identity and personal information of such Hewitt Client or individual was
first obtained by Health Grades through its relationship with Hewitt or a Hewitt
Client under this Agreement.

20.   Use of Name.

 

Hewitt Associates   19    

 



--------------------------------------------------------------------------------



 



The Parties shall not include each other’s name or a Hewitt Client’s name or
other references to each other or Hewitt Clients in the other’s advertising,
written sales promotion, press releases, and other publicity matters relating to
this Agreement without the prior written approval of the other party and, if
necessary (as determined by Hewitt), the Hewitt Client. Notwithstanding the
foregoing to the contrary, Hewitt may include Health Grades’ name in connection
with the advertising and marketing of Hewitt’s human resources and business
process outsourcing business and/or the Provider Search Services and Health
Grades may include Hewitt’s name in connection with disclosures in financial
statements or other filings with the Securities and Exchange Commission or as
otherwise required by law or regulation.

21.   Dispute Resolution.

  a.   Overview. The following procedures shall be used to resolve any dispute
or claim arising out of or relating to this Agreement. If any of these
provisions are determined to be invalid or unenforceable, the remaining
provisions shall remain in effect and binding on the Parties to the fullest
extent permitted by law.     b.   Internal Escalation. The Parties shall attempt
in good faith to resolve any dispute arising out of or relating to the Agreement
promptly by negotiation between executives who have authority to settle the
controversy and who are at a higher level of management than the persons with
direct responsibility for administration of this Agreement. Either Party may
give the other Party written notice of any dispute not resolved in the ordinary
course of business. Within fifteen (15) days after delivery of the notice the
Party receiving the notice shall submit to the other a written response.        
The notice and the response shall include: (1) a statement of each Party’s
position(s) regarding the matter(s) in dispute and a summary of arguments in
support thereof, and (ii) the name and title of the executive who will represent
that Party and any other person who will accompany that executive. Within thirty
(30) days after delivery of the notice, the designated executives shall meet at
a mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary, to attempt to resolve the dispute. All reasonable requests for
information made by one Party to the other shall be honored in a timely fashion.
        If the matter in dispute has not been resolved within sixty (60) days
after delivery of the notice, or if the Parties fail to meet within thirty
(30) days, the dispute shall be referred to more senior executives who have
authority to settle the dispute and who shall likewise meet in an attempt to
resolve the matter in dispute. If the matter has not been resolved within thirty
(30) days after it has been referred to the more senior executives, or if no
meeting of such senior executives has taken place within fifteen (15) days after
such referral, either Party may initiate subsequent proceedings as contemplated
herein.         All negotiations and discussions between the Parties conducted
pursuant to the dispute resolution process described herein (and any of the
Parties’ submissions in contemplation hereof) shall be kept confidential by the
parties and shall be treated by the Parties and their

 

Hewitt Associates   20    

 



--------------------------------------------------------------------------------



 



      respective representatives as compromise and settlement negotiations for
purposes of the applicable court rules of evidence.     c.   Arbitration
Procedures. In the event the Parties are unable to resolve a dispute or Claim
under the internal escalation process described above, then either Party may
give written notice to the other party of its intention to arbitrate. The
American Arbitration Association (“AAA”) Commercial Arbitration Rules (“AAA
Rules”), as modified or revised by the provisions herein, shall govern the
arbitration proceedings. In the event of a conflict, the provisions of this
document will control.         The arbitration will be conducted in Chicago,
Illinois, unless the Parties mutually agree to another location, before a panel
of three (3) arbitrators, regardless of the size of the dispute, to be selected
as provided in the AAA Rules. Any issue concerning the extent to which any
dispute is subject to arbitration, or concerning the applicability,
interpretation, or enforceability of these procedures, including any contention
that all or part of these procedures are invalid or unenforceable, shall be
governed by the Federal Arbitration Act and resolved by the arbitrators. No
potential arbitrator may serve on the panel unless he or she has agreed in
writing to abide and be bound by these procedures. Unless otherwise provided for
in the Agreement, the arbitrators may not award non-monetary or equitable relief
of any sort. The arbitrators shall have no power to award (a) damages
inconsistent with the Agreement, or (b) punitive or exemplary damages or
penalties or any other damages not measured by the prevailing Party’s actual
damages. The Parties expressly waive their right to obtain such damages
described in (a) or (b) in arbitration or in any other forum. In no event, even
if any other portion of these provisions is held to be invalid or unenforceable,
shall the arbitrators have power to make an award or impose a remedy that could
not be made or imposed by a court deciding the matter in the same jurisdiction.
        The notice concerning the intention to arbitrate shall set forth the
nature of the dispute, the amount involved, if any, and the remedy sought. Three
(3) copies of such notice and three (3) copies of the arbitration provisions of
the Agreement shall be filed with the Chicago, Illinois office of the AAA,
together with the appropriate filing fee as provided in the then current AAA
Rules.         The respondent which may file an answering statement in duplicate
with the AAA within ten (10) days after notice from the AAA, in which event the
respondent shall at the same time send a copy of the answering statement to the
claimant. If a counterclaim is asserted, it shall contain a statement setting
forth the nature of the counterclaim, the amount involved, if any, and the
remedy sought. If a counterclaim is made, the appropriate fee provided in the
AAA Rules shall be forwarded to the AAA with the answering statement. If no
answering statement if filed with the stated time, it will be treated as a
denial of the claim. Failure to file an answering statement shall not operate to
delay the arbitration.         It is the intent of the Parties that the
arbitration be held in an efficient, economical and expeditious manner.
Accordingly, the Parties shall meet in a pre-hearing conference as promptly as
practicable after selection of the arbitrators to establish the scope and extent
of all discovery and the schedule of the arbitration. The Party seeking
discovery may take discovery only upon a showing of substantial need. If any
Party wishes to take discovery, including document productions, interrogatories
or depositions, a request to do so must be

 

Hewitt Associates   21    

 



--------------------------------------------------------------------------------



 



submitted to the arbitrator in accordance with the procedures determined at the
pre-hearing conference. The arbitrator in his sole discretion may allow limited
discovery, all of which must be completed within twenty (20) business days of
the arbitrator’s directive unless extended for good cause by the arbitrator.
Discovery shall be limited to that necessary to resolve the disputed issues, in
the judgment of the arbitrator.
No arbitration may be commenced by either Party hereto for any controversy or
claim arising out of or relating to this Agreement unless notice of a Party’s
election to require arbitration is given within one (1) year from the date the
Party knows or should have known of the occurrence allegedly giving rise to the
arbitration. The preceding sentence shall survive the expiration or termination
of this Agreement by either Party for any reason.
All aspects of the arbitration shall be treated as confidential. Neither the
Parties nor the arbitrators may disclose the existence, content or results of
the arbitration, except as necessary to comply with legal or regulatory
requirements. Before making any such disclosure, a Party shall give written
notice to the other Party and shall afford such other Party a reasonable
opportunity to protect its interests.
Any award by the arbitrators will be accompanied by a written opinion setting
forth the findings of fact and conclusions of law relied upon in reaching the
decision. The award rendered by the arbitrators will be final, binding and
non-appealable; and judgment upon such award may be entered by any court of
competent jurisdiction.
In the event of an arbitration, the prevailing Party shall be entitled to
recover, in addition to any charges fixed by the arbitrators, its costs and
expenses incurred in connection with the arbitration of the matter, including
reasonable attorney fees and costs.
Nothing in this Section shall prohibit or otherwise limit a Party’s right to
initiate litigation to enforce the arbitration award as described above, to
obtain injunctive or equitable relief permitted by the terms of this Agreement,
or to preserve a superior position with respect to other creditors.

22.   General Provisions.

  a.   Waiver. No failure or delay by either Party in enforcing any right or
remedy under this Agreement shall be construed as a waiver of any existing or
future right or remedy.     b.   Notices. Any notice required by this Agreement
shall be given in writing at the address of each Party shown at the beginning of
this Agreement.     c.   Force Majeure. Neither Party will be responsible for
any delay nor failure of performance resulting from causes beyond its control
and without its fault or negligence.     d.   Headings and Captions. The
headings and captions used in this Agreement are inserted for reference purposes
only and do not constitute a part of this Agreement.

 

Hewitt Associates   22    

 



--------------------------------------------------------------------------------



 



  e.   Assignment. Neither Party may assign this Agreement in whole or in part
without the prior written consent of the other Party, except that Hewitt may
assign this Agreement, in whole or in part, to an affiliate without consent of
Health Grades. Any attempted assignment without such consent (other than a
permitted Hewitt assignment) will be null and void. Neither Party will
unreasonably withhold its consent.     f.   Governing Law. This Agreement shall
be governed by the laws of the State of Illinois without reference to conflicts
of law principles. Should any provision of this Agreement be held by a tribunal
of competent jurisdiction to be contrary to law, the remaining provisions shall
remain in full force and effect.     g.   Amendment. This Agreement may not be
altered, amended or modified without the express written consent of both
Parties.     h.   Schedules. Should any provision in any Schedule attached
hereto conflict with a provision in the Agreement, the provision in such
Schedule shall prevail.     i.   Counterparts. This Agreement may be executed in
two or more counterparts, each of which shall be deemed to be an original, and
each of which together shall constitute a single instrument.     j.   Entire
Agreement. This Agreement, including all Schedules and Exhibits attached hereto,
constitute the entire agreement between Hewitt and Health Grades with respect to
the subject matter. It supersedes all previous agreements and understandings on
this subject. Both Parties agree that there are no oral or written collateral
representations or agreements except as provided by this Agreement.     k.  
Third Party Beneficiaries. This Agreement has been entered into for the sole
benefit of the Parties, the Hewitt Clients, and their respective permitted
successors and assigns. Except for the Hewitt Clients, the Parties do not intend
the benefits of this Agreement to inure to any third party, and nothing
contained herein shall be construed as creating any right, claim or cause of
action in favor of any such third party against any party hereto.     l.  
Survival. The terms of the following sections survive the termination of this
Agreement: Sections 10, 14a-c, 14h, 17f, 18e, 19, 21, 22 and any other provision
that by its nature is intended to survive such termination.     m.   Further
Assurances. Each Party will, at the reasonable request of the other Party,
execute and deliver to such other Party all such further instruments,
assignments, assurances and other documents and information, and take all such
actions as such other Party may reasonably request in connection with the
carrying out of this Agreement and the consummation of the transactions
contemplated hereby.

     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their duly authorized corporate officers and said parties shall
consider this Agreement to be effective as of the date and year set forth below.
 

Hewitt Associates   23    

 



--------------------------------------------------------------------------------



 



              Accepted by   Accepted by Hewitt Associates LLC   Health Grades,
Inc.
 
           
By:
  /s/ C. Lawrence Connolly, III   By:   /s/ David G. Hicks
 
           
 
           
Name:
  C. Lawrence Connolly, III   Name:   David G. Hicks
 
           
 
           
Title:
  Authorized Representative   Title:   Authorized Representative
 
           
 
           
Date:
  July 1, 2005   Date:   July 1, 2005
 
           

 

     Hewitt Associates   24    

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Services
*
 

*   Represents information that has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

     Hewitt Associates   25    

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Specification
*
 

*   Represents information that has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

     Hewitt Associates   26    

 



--------------------------------------------------------------------------------



 



SCHEDULE C
Service Levels
*
 

*   Represents information that has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

     Hewitt Associates   27    

 



--------------------------------------------------------------------------------



 



SCHEDULE D
Fees

     
I.
  Standard Pricing
 
   
 
  *
 
   
II.
  Minimum Annual Commitment
 
   
 
  Hewitt agrees to pay Health Grades a total of not less than $3,000,000 on an
annual, calendar year basis during calendar years 2007, 2008 and 2009 (the
“Minimum Annual Commitment”). In the event that aggregate calculated fees paid
during the each of the foregoing calendar years do not reach or exceed the
Minimum Annual Commitment, then Hewitt shall, promptly after January 1 of the
next following calendar year, pay Health Grades the amount of any shortfall. For
the avoidance of doubt, Pilot Services fees, as set forth in Section III below,
shall not be credited toward the Minimum Commitment.
 
   
 
  Hewitt shall have no obligation to pay Health Grades the Minimum Annual
Commitment (or any shortfall) for any year following either of the following::
(i) the date Hewitt gives notice of termination of this Agreement for any
reason, including but not limited to as a result of the evaluation of Pilot
Services or Network Tag Services, or as a result of benchmarking; or (ii) Hewitt
gives notice of its election to continue this Agreement despite Health Grades’
inability to perform Network Tag Services, as described in Section 5(b). If
Hewitt is excused from the Minimum Annual Commitment as set forth herein, then
Hewitt shall be obligated only for a pro-rata Minimum Annual Commitment during
the year in which Hewitt becomes excused, from January 1 of such year through
the date on which Hewitt gives notice. (For example, if Hewitt gives notice of
termination of the agreement on September 30, 2008, the Minimum Annual
Commitment for the year ending December 31, 2008, would be $2,250,000
($3,000,000/12x9). This pro-rata Minimum Annual Commitment would then be
compared to the fees paid by Hewitt to Health Grades for the Services provided
during the nine months ended September 30, 2006 to determine the amount of any
shortfall.) Such shortfall shall be paid, as applicable: (i) within thirty
(30) days after the date of termination; or (ii) within ninety (90) days after
Hewitt’s notice of its election under Section 5(b).
 
   
III.
  Pilot Fee
 
   
 
  In consideration of the Pilot Services, including but not limited to the
development and implementation of the Tool and the Sites and the provision of *
Services to the Pilot Client, Hewitt shall pay Health Grades the sum of
$315,000. Health Grades shall invoice the foregoing amount in three equal
installments on the following schedule:
 
   
 
            Upon execution of this Agreement:                     $105,000

 

*   Represents information that has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

     Hewitt Associates   28    

 



--------------------------------------------------------------------------------



 



     
 
       When Pilot Services go live for Pilot Client:$105,000
 
   
 
       Thirty (30) days following prior invoice:      $105,000
 
   
 
  The Pilot Client’s participants shall not be included in the Total Headcount
until January 1, 2006 (i.e., counted in the Total Headcount as of January 31,
2006), notwithstanding that other Hewitt Clients may be given access to the
Sites and Hewitt may pay fees as set forth in Part I above with respect to such
Hewitt Clients during such time.
 
   
 
  If, after the Evaluation Period, Hewitt determines that Health Grades has
successfully performed the Pilot Services, then upon Hewitt’s notification that
it will continue the Agreement, Health Grades will issue an invoice to Hewitt
for an additional payment of $85,000.
 
   
IV.
  Network Tag Services
 
   
 
  If Hewitt determines that Health Grades is not capable of providing the
Network Tag Services and elects to continue this Agreement and provide such
Network Tag Services itself or through a third party, as set forth in Section
5(b) of the Agreement, * .

 

*   Represents information that has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

     Hewitt Associates   29    

 



--------------------------------------------------------------------------------



 



SCHEDULE E
Health Grades Disaster Recovery Plan
Health Grades will develop an effective Disaster Recovery Plan (the “Plan”) and
deliver such Plan to Hewitt by October 31, 2005. Hewitt will review the Plan
during the Evaluation Period and notify Health Grades in writing no later than
the end of the Evaluation Period whether the Plan is acceptable or not. If the
Plan is not acceptable, Health Grades shall revise the Plan within thirty
(30) days to make it acceptable, and shall submit the revised Plan to Hewitt.
Hewitt shall have thirty (30) days from the submission of any revised Plan to
notify Health Grades if the revised Plan is acceptable. If Hewitt does not
notify Health Grades that the original Plan or revised Plan is unacceptable
within the time periods set forth above, then the Plan (or revised Plan, as
applicable) shall be deemed accepted. When the Plan (or revised Plan, as
applicable) has been accepted, Health Grades shall implement such Plan promptly,
and the Plan shall be attached to this Schedule E and made a part of this
Agreement.
 

     Hewitt Associates   30    

 